Exhibit 99.1 FRAC ROCK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Table of Contents CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2, 2011 (INCEPTION) THROUGH DECEMBER 31, 2011 (AUDITED) Consolidated Financial Statements: Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Consolidated Balance Sheets F-14 Consolidated Statements of Operations F-15 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-16 Consolidated Statements of Cash Flows F-17 Notes to Consolidated Financial Statements F-18 F-1 FRAC ROCK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Year ended December 31, 2012 and period from December 30, 2011 (Inception) through December 31, 2011 with Report of Independent Registered Public Accounting Firm F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Frac Rock International, Inc. We have audited the accompanying consolidated balance sheets of Frac Rock International, Inc. (the “Company”) as of December31, 2012 and 2011, and the related consolidated statements of operations, changes in stockholders’ equity (deficit), and cash flows for the year ended December31, 2012, and the period from December30, 2011(inception) through December31, 2011, and the related notes to the consolidated financial statements. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company, as of December31, 2012 and 2011, and the results of their operations and their cash flows for the year ended December31, 2012, and the period from December30, 2011(inception) through December31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ Whitley Penn LLP Dallas, Texas September13, 2013 F-3 FRAC ROCK INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS December31, Assets Current assets: Cash and cash equivalents $ $ — Accounts receivable — Prepaids — Total current assets — Equipment, net — Total assets $ $ — Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses — Total current liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock Preferred stock — Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ — See accompanying notes to consolidated financial statements. F-4 FRAC ROCKINTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December31, 2012 Period from December30, 2011 (Inception) through December31, 2011 Revenue $ $ — Cost of sales — Gross profit — Selling, general, and administrative expenses Loss before provision for income taxes ) ) Provision for income taxes — — Net loss $ ) $ ) See accompanying notes to consolidated financial statements. F-5 FRAC ROCK INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) Year Ended December31, 2012 and Period from December30, 2011 (Inception) through December31, 2011 Common Stock Preferred Stock Additional Paid-in Capital Accumulated Deficit Total December30, 2011 (Inception) $ $ — $ $ — $ Net loss — — — ) ) Balance at December31, 2011 — ) ) Proceeds from issuance of preferred stock — — — Stock based compensation — — — Net loss — — — ) ) Balance at December31, 2012 $ ) $ See accompanying notes to consolidated financial statements. F-6 FRAC ROCK INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December31, 2012 Period from December30, 2011 (Inception) through December31, 2011 Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization — Stock based compensation — Changes in operating assets and liabilities: Accounts receivable ) — Prepaids ) — Accounts payable Accrued expenses — Net cash used in operating activities ) ) Investing Activities Purchases of equipment ) — Net cash used in investing activities ) — Financing Activities Proceeds from issuance of common stock — Proceeds from issuance of preferred stock — Net cash provided by financing activities Net increase in cash and cash equivalents — Cash and cash equivalents at beginning of year/period — — Cash and cash equivalents at end of year/period $ $ — Supplemental Disclosure of Cash Flow Information Cash paid during the year for interest $ — $ — Cash paid during the year for income taxes $ — $ — Non-cash activities Preferred stock issued to settle accounts payable $ $ — See accompanying notes to consolidated financial statements. F-7 FRAC ROCK INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December31, 2012 and 2011 A.Nature of Business Frac Rock International, Inc. (the “Company”), a British Virgin Islands company, was incorporated on December30, 2011, by a group of oilfield-service executives who anticipate that the well stimulation and pressure pumping activity levels experienced in the North American market will be replicated around the world. The Company maintains offices in Houston, Texas; Oslo, Norway; and Buenos Aires, Argentina. The address of the Company’s registered office is Wickhams Cay I, PO Box 3190 Road Town, Tortola, British Virgin Islands VG1110. B.Summary of Significant Accounting Policies A summary of the Company’s significant accounting policies consistently applied in the preparation of the accompanying consolidated financial statements follows: Basis of Accounting The accounts are maintained and the consolidated financial statements have been prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned. Significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition During 2012 the Company’s revenue was generated from consulting services. Revenues from all services are recognized when persuasive evidence of an arrangement exists, the price is fixed or determinable, and collectability is reasonably assured. Revenues from consulting services performed on a day-rate or hourly basis are recognized as the service is performed. Foreign Currency Translation All assets and liabilities in the balance sheet of foreign subsidiaries whose functional currency is other than the U.S. dollar are translated at year-end exchange rates. All revenues and expenses in the statement of operations, of these foreign subsidiaries, are translated at average exchange rates for the year. Translation gains and losses are not included in determining net loss but are shown in accumulated other comprehensive gain (loss) of the consolidated balance sheets. Foreign currency transaction gains and losses are included in determining net loss. During 2012 and 2011 the Company did not have any translation gains or losses. Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect certain reported amounts in the consolidated financial statements and accompanying notes. Actual results could differ from these estimates and assumptions. F-8 FRAC ROCK INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. At December31, 2012, the Company had no such investments. The Company maintains deposits in several financial institutions, which may at times exceed amounts covered by insurance provided by the U.S. Federal Deposit Insurance Corporation (“FDIC”). The Company has not experienced any losses related to amounts in excess of FDIC limits. Accounts Receivable Accounts receivable are stated at amounts management expects to collect from outstanding balances. Management provides for probable uncollectible amounts through a charge to earnings and a credit to a valuation allowance based on its assessment of the current status of individual accounts. Balances still outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to accounts receivable. There was no reserve for doubtful accounts as of December31, 2012. Equipment Equipment is stated at historical cost less depreciation. Historical cost includes expenditures that are directly attributable to the acquisition of the items. Depreciation is computed using the straight-line method over the estimated useful lives of the assets for financial reporting purposes. Leasehold improvements are amortized over the lower of the service lives of the improvements or the remaining life of the lease. Expenditures for major renewals and betterments that extend the useful lives are capitalized. Expenditures for normal maintenance and repairs are expensed as incurred. The cost of assets sold or abandoned and the related accumulated depreciation are eliminated from the accounts and any gains or losses are reflected in the accompanying consolidated statement of operations of the respective period. The estimated useful lives of equipment are as follows: Furniture, fixtures, and office equipment 5 years Accounts Payable Accounts payable are obligations to pay for goods or services that have been acquired in the ordinary course of business from suppliers. Accounts payable are classified as current liabilities if payment is due within one year or less (or in the normal operating cycle of the business if longer). If not, they are presented as non-current liabilities. Stock-Based Compensation The Company accounts for its stock options under the fair value recognition provisions of ASC Topic 718. Impairment of Long-Lived Assets The Company reviews its long-lived assets for impairment when changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360 requires the Company to review long-lived assets for impairment whenever events or changes in circumstances indicate the carrying amount of an asset or group of assets may not be recoverable. The impairment review includes a comparison of future cash flows expected to be generated by the asset or group of assets with their associated carrying value. If the carrying value of the asset or group of assets exceeds expected cash flows (undiscounted and without interest charges), an impairment loss is recognized to the extent that the carrying value exceeds the fair value. If estimated future cash flows are not achieved with respect to long-lived assets, additional write-downs may be required. F-9 FRAC ROCK INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Financial Risk Factors Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash and cash equivalents and accounts receivable. The Company places its cash and cash equivalents with high credit quality financial institutions. Fair Value of Financial Instruments The Company calculates the fair value of its assets and liabilities, which qualify as financial instruments under this statement, and includes this additional information in the notes to consolidated financial statements when the fair value is different than the carrying value of these financial instruments. The estimated fair value of accounts receivable, prepaids, accounts payable, and accrued expenses approximate their carrying amounts due to the relatively short maturity of these instruments. None of these instruments are held for trading purposes. Income Taxes Deferred income taxes are determined using the asset and liability method in accordance with ASC Topic 740. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred income taxes are measured using enacted tax rates expected to apply to taxable income in years in which such temporary differences are expected to be recovered or settled. The effect on deferred income taxes of a change in tax rates is recognized in the consolidated statement of operations of the period that includes the enactment date. In addition, a valuation allowance is established to reduce any deferred tax asset for which it is determined that it is more likely than not that some portion of the deferred tax asset will not be realized. C.Equipment Equipment consisted of the following at December 31, 2012: Furniture, fixtures, and office equipment $ Less accumulated depreciation ) Equipment, net $ Depreciation expense is included in general and administrative expenses in the accompanying consolidated statement of operations. D.Stockholders’ Equity (Deficit) Series Number of Shares Authorized Number of Shares Issued and Outstanding Conversion Price Preferred A $ Preferred B — N/A Common N/A Series A Preferred Stock At December31, 2012, the Company had 1,050,000 shares of Series A preferred stock outstanding. Each share of the Series A is convertible into shares of common stock at the option of the holder at the stated conversion price. Convertible preferred stock is not redeemable. Preferred shares are classified as equity. Series A Preferred stockholders elect six of the Company’s eight directors, have preference in liquidation and two-thirds of preferred directors must approve most actions by the board. Each Series A Preferred Stock shall be convertible, at the option of the holder, at any time and without the payment of additional consideration by such holder, into a number of Common Stock determined by dividing (i) the sum of (A) the Series A Original Issuance Price and (B) any dividends on such Series A Preferred Stock which such holder is entitled to receive, but has not received, by (ii) the conversion price for such Series A Preferred Stock (the “Conversion Price”) in effect on the date of the conversion. The initial Conversion Price at the time of issuance of the Series A Preferred Shares shall be $3.33, so that each Preferred Stock is initially convertible into one (1) fully paid and non-assessable Common Stock. F-10 FRAC ROCK INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Series B Preferred Stock The company has authorized 48,950,000 non-convertible Series B shares. As of December31, 2012, there are no Series B shares issued or outstanding. E.Employee Benefit Plan The Company adopted a defined contribution 401(k) profit-sharing plan effective January1, 2012, covering all Company employees. The plan provides for employee contributions, employer matching contributions, and a discretionary profit sharing contribution. All employer contributions vest over a five-year period. The Company’s matching contributions for the year ended December31, 2012, were approximately $30,094. No discretionary profit sharing contributions were made during 2012. F.Stock-Based Compensation As of December31, 2012, the Company has a single stock incentive plan approved by its stockholders, the 2012 Stock Incentive Plan (the “Plan”), for the granting of stock-based incentive awards, including incentive stock options, non-qualified stock options, and restricted stock to employees, consultants, and members of the Company’s Board of Directors. The Plan was originally adopted in 2012, and a maximum of 2,164,500 shares are reserved for issuance under the Plan. As of December31, 2012, 2,003,071 shares were available for grant under the Plan. Stock Options Options granted vest over a period of two years, subject to the optionee’s continued employment or service, and an option granted under the Plan may have an expiration date not longer than ten years following the date of grant. The Plan specifies that the per share exercise price of an incentive stock option may not be less than 110% of the fair market value of the Company’s common stock on the date of grant, and the per share exercise price of a non-qualified stock option may not be less than the fair market value of the Company’s common stock on the date of grant. The Company’s general practice has been to grant options with a per share exercise price equal to the fair market value of the Company’s common stock on the date of grant. Stock option transactions in the Plan are as follows: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Balance at December31, 2011 — $ — Granted 10 Forfeited — — Exercised — — Balance at December31, 2012 $ Exercisable at December31, 2012 $ As of December31, 2012, the range of exercise prices for outstanding options was $0.09 – $3.33. The fair value of options issued for the year ended December31, 2012, were estimated to be $283,942 at the date of grant using a Black-Scholes option-pricing model using the following weighted average assumptions: Volatility 75 % Expected lives 5.25 years Expected dividend yield — Risk free rates % The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options, which have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options. The expected life of awards granted represents the period of time that they are expected to be outstanding. The Company determined the initial expected life based on a simplified method in accordance with ASC Topic 718, giving consideration to the contractual terms, vesting schedules, and pre-vesting and post-vesting forfeitures. During the year ended December31, 2012, the Company recorded $50,234 of stock-based compensation, which is included in general and administrative expense in the accompanying consolidated statement of operations. Total unamortized stock-based compensation expense at December31, 2012, was $233,708 and will be fully expensed through 2014. F-11 FRAC ROCK INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) G.Related Party Transactions The Company sub-leases office space for $6,000 per month from a company which is owned by the Chairman of the Board and an employee of the Company. The sub-lease agreement commenced in Marchof 2012 on a month-to-month basis. The Company paid the related party approximately $60,000 in 2012. H.Income Taxes Income tax expense for the periods presented differs from the “expected” federal income tax expense computed by applying the U.S. federal statutory rate of 34% to the net loss, due to state taxes and other non-deductible items, meals and entertainment, and the change in the valuation allowance for the current tax benefit. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax provisions. The significant components of the Company’s deferred tax assets and liabilities are as follows: December31, Net operating loss carry-forwards $ $ Less: valuation allowance ) ) Total net deferred tax asset $ — $ — The Company has established a valuation allowance to fully reserve the net deferred tax asset due to the uncertainty of the timing and amounts of future taxable income. At December31, 2012, the Company has net operating loss carryforwards for federal income tax purposes of $2,422,046 which will begin to expire, if unused, in 2031. The Company records accrued interest and penalties related to unrecognized tax benefits in general and administrative expense. No amounts of interest expense and penalties have been accrued or recognized related to unrecognized tax benefits since inception. F-12 FRAC ROCK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Three and nine months ended September 30, 2013 and 2012 F-13 FRAC ROCK INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, 2012 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable and other Prepaids Total current assets Equipment, net Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Convertible note payable — Total current liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock Preferred stock Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. F-14 FRAC ROCK INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Sept 30, Nine Months Ended Sept 30, Revenue $
